Case 9:18-cv-80176-BB Document 144-5 Entered on FLSD Docket 04/15/2019 Page 1 of 16




                                                               PY
                                                           O
                                                       C
                                              ED
                                         FI
                                   TI
                           ER
                       C
                  A
             T
        O
    N
Case 9:18-cv-80176-BB Document 144-5 Entered on FLSD Docket 04/15/2019 Page 2 of 16




                                                               PY
                                                           O
                                                       C
                                              ED
                                         FI
                                   TI
                           ER
                       C
                  A
             T
        O
    N
Case 9:18-cv-80176-BB Document 144-5 Entered on FLSD Docket 04/15/2019 Page 3 of 16




                                                               PY
                                                           O
                                                       C
                                              ED
                                         FI
                                   TI
                           ER
                       C
                  A
             T
        O
    N
Case 9:18-cv-80176-BB Document 144-5 Entered on FLSD Docket 04/15/2019 Page 4 of 16




                                                               PY
                                                           O
                                                       C
                                              ED
                                         FI
                                   TI
                           ER
                       C
                  A
             T
        O
    N
Case 9:18-cv-80176-BB Document 144-5 Entered on FLSD Docket 04/15/2019 Page 5 of 16




                                                               PY
                                                           O
                                                       C
                                              ED
                                         FI
                                   TI
                           ER
                       C
                  A
             T
        O
    N
Case 9:18-cv-80176-BB Document 144-5 Entered on FLSD Docket 04/15/2019 Page 6 of 16




                                                               PY
                                                           O
                                                       C
                                              ED
                                         FI
                                   TI
                           ER
                       C
                  A
             T
        O
    N
Case 9:18-cv-80176-BB Document 144-5 Entered on FLSD Docket 04/15/2019 Page 7 of 16




                                                               PY
                                                           O
                                                       C
                                              ED
                                         FI
                                   TI
                           ER
                       C
                  A
             T
        O
    N
Case 9:18-cv-80176-BB Document 144-5 Entered on FLSD Docket 04/15/2019 Page 8 of 16




                                                               PY
                                                           O
                                                       C
                                              ED
                                         FI
                                   TI
                           ER
                       C
                  A
             T
        O
    N
Case 9:18-cv-80176-BB Document 144-5 Entered on FLSD Docket 04/15/2019 Page 9 of 16




                                                               PY
                                                           O
                                                       C
                                              ED
                                         FI
                                   TI
                           ER
                       C
                  A
             T
        O
    N
Case 9:18-cv-80176-BB Document 144-5 Entered on FLSD Docket 04/15/2019 Page 10 of 16




                                                                PY
                                                            O
                                                        C
                                               ED
                                         FI
                                   TI
                            ER
                        C
                  A
             T
         O
     N
Case 9:18-cv-80176-BB Document 144-5 Entered on FLSD Docket 04/15/2019 Page 11 of 16




                                                                PY
                                                            O
                                                        C
                                               ED
                                         FI
                                   TI
                            ER
                        C
                  A
             T
         O
     N
Case 9:18-cv-80176-BB Document 144-5 Entered on FLSD Docket 04/15/2019 Page 12 of 16




                                                                PY
                                                            O
                                                        C
                                               ED
                                         FI
                                   TI
                            ER
                        C
                  A
             T
         O
     N
Case 9:18-cv-80176-BB Document 144-5 Entered on FLSD Docket 04/15/2019 Page 13 of 16




                                                                PY
                                                            O
                                                        C
                                               ED
                                         FI
                                   TI
                            ER
                        C
                  A
             T
         O
     N
Case 9:18-cv-80176-BB Document 144-5 Entered on FLSD Docket 04/15/2019 Page 14 of 16




                                                                PY
                                                            O
                                                        C
                                               ED
                                         FI
                                   TI
                            ER
                        C
                  A
             T
         O
     N
Case 9:18-cv-80176-BB Document 144-5 Entered on FLSD Docket 04/15/2019 Page 15 of 16




                                                                PY
                                                            O
                                                        C
                                               ED
                                         FI
                                   TI
                            ER
                        C
                  A
             T
         O
     N
Case 9:18-cv-80176-BB Document 144-5 Entered on FLSD Docket 04/15/2019 Page 16 of 16




                                                                PY
                                                            O
                                                        C
                                               ED
                                         FI
                                   TI
                            ER
                        C
                  A
             T
         O
     N
